DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-20. Claims 1, 4, 6, 8, 11, 15, and 18 have been amended. Accordingly, claims 1-20 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 20160345030 A1) in view of Kao et al. (US 20170280163 A1).
Regarding Claim 8, Karczewicz et al. teaches a computer system for video coding, the computer system (Paragraph 17) comprising:
one or more computer-readable non-transitory storage media configured to store computer program code (Paragraph 17); and
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (Paragraph 17), said computer program code including:
receiving code configured to cause the one or more computer processors to receive video data having one or more coding coefficients (Paragraph 56);
performing code configured to cause the one or more computer processors to perform rotation operation on the received video data based on selecting a scan region based coefficient coding definition to concentrate the coding coefficients in a scan region (Paragraphs 139-140); and
decoding code configured to cause the one or more computer processors to decode the video data based on the selected scan region based coefficient coding definition (Paragraph 15).
However, Karczewicz et al. does not explicitly teach performing code configured to cause the one or more computer processors to perform a flipping operation, wherein a horizontal flipping operation or a vertical flipping operation is performed based on a directionality of an intra prediction mode associated with the received video data being one of a horizontal prediction direction or a vertical prediction direction.
Kao et al., however, teaches performing code configured to cause the one or more computer processors to perform a flipping operation, wherein a horizontal flipping operation or a vertical flipping operation is performed based on a directionality of an intra prediction mode associated with the received video data being one of a horizontal prediction direction or a vertical prediction direction (Paragraphs 71-75).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the flipping as shown in Kao et al. above in order to increase the efficiency of video coding (See Kao et al. Paragraph 1).
Regarding Claim 9, Karczewicz et al. and Kao et al. teach the computer system of claim 8, Karczewicz et al. further teaches wherein the scan region based coefficient coding definition is selected based on explicit signaling of the parameters used for a coding block (Paragraph 140).
Regarding Claim 10, Karczewicz et al. and Kao et al. teach the computer system of claim 8, Karczewicz et al. further teaches wherein the scan region based coefficient coding definition is selected based on implicitly inferring from intra prediction directions used in an intra coded current block (Paragraph 99).
Regarding Claim 11, Karczewicz et al. and Kao et al. teach the computer system of claim 8, however Karczewicz et al. does not explicitly teach wherein the flipping operation is performed based on identifying an origin point in the received video data corresponding to the selected scan region based coefficient coding definition.
Kao et al. teaches wherein the flipping operation is performed based on identifying an origin point in the received video data corresponding to the selected scan region based coefficient coding definition (Paragraphs 71-75).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the flipping as shown in Kao et al. above in order to increase the efficiency of video coding (See Kao et al. Paragraph 1).
Regarding Claim 12, Karczewicz et al. and Kao et al. teach the computer system of claim 11, Karczewicz et al. does not explicitly teach that the origin point is determined by an intra prediction mode associated with the received video data.
Kao et al. teaches wherein the origin point is determined by an intra prediction mode associated with the received video data. (Paragraph 71-75).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the flipping as shown in Kao et al. above in order to increase the efficiency of video coding (See Kao et al. Paragraph 1).
Regarding Claim 13, Karczewicz et al. and Kao et al. teach the computer system of claim 11, Karczewicz et al. does not explicitly teach wherein the origin point is explicitly signaled.
Kao et al. teaches wherein the origin point is explicitly signaled (Paragraphs 71-75).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the flipping as shown in Kao et al. above in order to increase the efficiency of video coding (See Kao et al. Paragraph 1).
Regarding Claim 14, Karczewicz et al. and Kao et al. teach the computer system of claim 8, Karczewicz et al. further teaches wherein a height and a width associated with the scan region are defined (Paragraph 140).
Method claims 1-7 are drawn to the method of using corresponding apparatus claimed in claims 8-14 and are rejected for the same reasons as used above.
Claims 15-20 have limitations similar to those rejected in claims 8-14 above and are rejected for the same reasons as used above.
Regarding Claim 11, Karczewicz et al. and Kao et al. teach the computer system of claim 8, however Karczewicz et al. does not explicitly teach wherein the flipping operation is performed based on identifying an origin point in the received video data corresponding to the selected scan region based coefficient coding definition.
Kao et al. teaches wherein the flipping operation is performed based on identifying an origin point in the received video data corresponding to the selected scan region based coefficient coding definition (Paragraphs 71-75).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the flipping as shown in Kao et al. above in order to increase the efficiency of video coding (See Kao et al. Paragraph 1).
Regarding Claim 12, Karczewicz et al. and Kao et al. teach the computer system of claim 11, Karczewicz et al. does not explicitly teach that the origin point is determined by an intra prediction mode associated with the received video data.
Kao et al. teaches wherein the origin point is determined by an intra prediction mode associated with the received video data. (Paragraph 71-75).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the flipping as shown in Kao et al. above in order to increase the efficiency of video coding (See Kao et al. Paragraph 1).
Regarding Claim 13, Karczewicz et al. and Kao et al. teach the computer system of claim 11, Karczewicz et al. does not explicitly teach wherein the origin point is explicitly signaled.
Kao et al. teaches wherein the origin point is explicitly signaled (Paragraphs 71-75).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the flipping as shown in Kao et al. above in order to increase the efficiency of video coding (See Kao et al. Paragraph 1).
Method claims 4-6 are drawn to the method of using corresponding apparatus claimed in claims 11-13 and are rejected for the same reasons as used above.
Claims 18-20 have limitations similar to those rejected in claims 11-13 above and are rejected for the same reasons as used above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483